Citation Nr: 0736578	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a timely and adequate substantive appeal was 
received as to the issue of service connection for a right 
shoulder disability.  

2.  Whether a timely and adequate substantive appeal was 
received as to the issue of service connection for a lumbar 
spine disability.  

3.  Whether a timely and adequate substantive appeal was 
received as to the issue of service connection for a stomach 
disability.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left ankle sprain with avulsion fracture, to 
include degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 1992 and from October 2001 to October 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from July 2003 and January 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In the July 2003 decision, the RO 
granted service connection for residuals of left ankle sprain 
with avulsion fracture, to include degenerative arthritis, 
and assigned a 10 percent initial disability rating.  In the 
January 2005 decision, the RO denied service connection for 
right shoulder, lumbar spine, and stomach conditions.  

In May 2007, the Board remanded this matter to afford the 
veteran a hearing before a member of the Board.  In August 
2007, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  The action specified in the May 2007 Remand 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  





FINDINGS OF FACT

1.  On January 13, 2005, the veteran was notified that his 
claims for entitlement to service connection for right 
shoulder, lumbar spine, and stomach conditions were denied in 
a rating decision dated that same month.  

2.  In February 2005, the RO received notices of disagreement 
with the decision denying the veteran's claims for 
entitlement to service connection for right shoulder, lumbar 
spine, and stomach conditions.  

4.  On September 14, 2005, the RO issued a statement of the 
case, with regard to the veteran's claims for entitlement to 
service connection for right shoulder, lumbar spine, and 
stomach conditions and mailed that statement of the case to 
the veteran at his address of record.  

5.  A substantive appeal was not received by the RO with 
regard to the veteran's claims for entitlement to service 
connection for right shoulder, lumbar spine, or a stomach 
condition within one year of notification of the decision 
denying those claims or within 60 days of the issuance of the 
statement of the case addressing those claims.  

6.  A request for an extension of time for filing a 
substantive appeal is not of record.  

7.  The veteran's residuals of left ankle sprain with 
avulsion fracture, to include degenerative arthritis, results 
in no more than moderate limitation of motion of the left 
ankle and no objective evidence of painful motion on 
repetitive use.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely substantive 
appeal, or a request for an extension of time to file a 
substantive appeal, concerning the January 2005 determination 
that denied entitlement to service connection for right 
shoulder, lumbar spine, and stomach conditions.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. § 3.109, 20.101, 20.200, 
20.202, 20.302, 20.303 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of left ankle sprain with avulsion 
fracture, to include degenerative arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of substantive appeals

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal 
consists of a properly completed VA Form 9, "Appeal to Board 
of Veterans' Appeals" or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).  

Moreover, the Board's jurisdiction is expressly limited by 38 
U.S.C.A. § 7108, which provides that "[a]n application for 
review on appeal shall not be entertained unless it is in 
conformity with this chapter."  This provision places clear 
limits the Board's jurisdiction, including its authority to 
make findings of fact and conclusions of law, on matters not 
in conformance with the express requirements of Chapter 71.  

In February 2007, the veteran was given notice that the Board 
was going to consider whether a timely substantive appeal had 
been submitted with respect to the claims for service 
connection for right shoulder, lumbar spine, and stomach 
disabilities.  He was given an opportunity to request a 
hearing or present argument related to these issues.  In May 
2007, the Board received argument from the veteran's 
representative regarding these issues and, as state above, 
the veteran testified at a hearing before the undersigned in 
August 2007.  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board's 
consideration of this issue does not violate the veteran's 
procedural rights.  In this regard, the February 2007 letter 
provided the veteran with notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider the issues.  More importantly, the veteran was given 
an opportunity to submit evidence and provide testimony and 
has responded to that opportunity.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  For purposes of 
determining whether a substantive appeal has been timely 
filed, the date of mailing of the SOC will be presumed to be 
the same as the date of the SOC and the date of mailing of 
the letter of notification of the determination (the rating 
decision, in this case) will be presumed to be the same as 
the date of that letter.  Id.  

An extension of the 60 day period for filing a substantive 
appeal may be granted for good cause.  38 C.F.R. § 20.303 
(2007).  However, the request for an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  Id.  

38 C.F.R. § 3.109(b) provides that time limits within which 
claimants are required to act to challenge an adverse 
decision can be extended for good cause shown.  This section 
also requires that where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Id.  

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet. App. 195 (1996).  

Of record is a letter, dated January 13, 2005, notifying the 
veteran of the rating decision that denied his claims for 
service connection for right shoulder, lumbar spine, and 
stomach conditions.  In February 2005, the RO received timely 
NOD's as to those determinations.  On September 14, 2005, the 
RO mailed to the veteran an SOC with regard to these claims. 

In the cover letter which accompanied the SOC, the RO 
informed the veteran of the following (emphasis in the 
original):  

To complete your appeal, you must file a 
formal appeal.  We have enclosed a VA 
Form 9, Appeal to Board of Veterans' 
Appeals, which you may use to complete 
your appeal.  We will gladly explain the 
form if you have questions.  Your appeal 
should address: the benefits you want; 
the facts in the Statement of the Case 
with which you disagree; and the error 
that you believe we made in applying the 
law. . . .

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
more time before the time limit for 
filing your appeal expires.  

Based on the above, the time frame during which the veteran 
could timely file a substantive appeal began on September 14, 
2005, at issuance of the SOC, and ended January 13, 2006, one 
year from the date of the letter notifying him of the denial 
of his claims.  

Upon review of the record, the Board finds no VA Form 9, or 
any document indicating that the veteran wished to continue 
his appeal of these claims to the Board, received within the 
specified period.  Nor does the Board find any request for an 
extension of time to file the substantive appeal.  

In a communication received in April 2007, the veteran's 
representative argued that the veteran filed a timely VA Form 
9 for all issues.  In support of this argument, the 
representative enclosed a copy of a VA Form 9 signed and 
dated by the veteran on June 15, 2005.  In arguing for the 
veteran, his representative stated that the veteran marked a 
box on this form indicating that he wished to appeal all 
issues listed on the SOC and any supplemental statements of 
the case (SSOC's) sent to him.  This VA Form 9 also contains 
the veteran's statement as to why he believes his case was 
decided incorrectly.  He refers to a rating for his left 
ankle disability, but does not refer to right shoulder, 
lumbar spine, or stomach conditions.  

This document is a copy of a VA Form 9 already of record and 
received by VA in June 2005 following VA's issuance of an SOC 
for an unrelated claim (a claim for a higher initial rating 
for a left ankle disability).  As explained above, the 
procedural route for appealing a decision does not provide 
for the filing of a substantive appeal prior to the issuance 
of a statement of the case with regard to the issues 
appealed.  Because the SOC with regard to the veteran's 
claims for service connection for right shoulder, lumbar 
spine, and stomach disabilities was issued in September 2005, 
a document received by VA in June 2005 cannot fulfill the 
requirements of a timely filed substantive appeal of those 
issues.  Hence, the VA Form 9 received by VA in June 2005 has 
no effect with regard to these issues.  

Furthermore, the copy of the VA Form 9 submitted by the 
veteran's representative in April 2007 is not a timely filed 
substantive appeal as to these issues because it was received 
after expiration of the statutory time period.  

In the April 2007 statement, the veteran's representative 
argued that the RO had not issued a proper SOC with regard to 
the veteran's claims for service connection for right 
shoulder, lumbar spine, and stomach disabilities.  This 
argument has no merit.  The SOC issued on September 14, 2005 
contains a summary of the evidence related to the claims for 
service connection for right shoulder, lumbar spine, and 
stomach disorders, a summary of the applicable law and 
discussion as to how the law applies to the determinations 
and the determination as to each issue along with reasons for 
each determination.  Thus the SOC meets the regulatory and 
statutory requirements set out in 38 U.S.C.A. § 7105(d)(1) 
and 38 C.F.R. § 19.29.  Moreover, the cover letter 
accompanying the SOC is addressed to the veteran's address of 
record.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  The Court has specifically stated that 
this presumption of regularity applies to the RO's mailing of 
an SOC to the veteran.  Crain v. Principi, 17 Vet. App. 182, 
186 (2003).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  
Id.  A mere assertion by the veteran that he did not receive 
the SOC is not enough to rebut the presumption of regularity.  
Id.  

Here the cover letter shows that the SOC was mailed to the 
veteran's address of record.  There is no evidence that the 
SOC was returned by the U.S. Post Office to VA as 
undeliverable.  Indeed, neither the veteran nor his 
representative has presented any evidence to rebut the 
presumption of regularity.  For these reasons, the Board 
finds that the SOC was properly issued and mailed to the 
veteran on September 14, 2005.  

Based on the above, a timely substantive appeal has not been 
received by VA and hence, the Board has no jurisdiction to 
adjudicate the veteran's appeal with regard to claims for 
service connection for right shoulder, lumbar spine, and 
stomach disabilities.  

Disability rating - left ankle

As noted above, the veteran did file a timely substantive 
appeal regarding the evaluation of his left ankle disorder.  
Therefore, the Board will fully address this claim. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board must evaluate all the evidence 
of record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id.  

The veteran's disability of the left ankle is evaluated under 
the criteria for limited motion of the ankle.  These criteria 
provide for a 10 percent rating for moderate limited motion 
of the ankle and a 20 percent rating for marked limited 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Normal range of motion of the ankle is to 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  

Because the veteran's disability of the left ankle includes 
degenerative arthritis, the Board has examined the criteria 
for rating degenerative arthritis.  Degenerative arthritis is 
to be evaluated based on the limitation of motion of the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  If the joint is affected by limitation of 
motion but the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating applies 
for each such group of minor joints affected by limitation of 
motion.  Id.  In the absence of limitation of motion, a 10 
percent rating applies for X-ray evidence of involvement of 
two or more minor joint groups.  Id.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups, with occasionally incapacitating 
exacerbations.  Id.  

In rating disabilities involving arthritis, the provisions of 
38 C.F.R. § 4.59 must be considered.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

As the veteran is already rated at 10 percent disabling for 
limitation of motion of his left ankle, application of 38 
C.F.R. § 4.59 and § 4.71a, Diagnostic Code 5003 do not 
provide for a higher rating.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors must be considered.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In June 2003, the veteran underwent VA examination of his 
left ankle.  He was observed to walk with a mildly antalgic 
gait and had a slight limp.  Physical examination revealed 
trace edema and some tenderness below the medial malleolus 
but no tenderness about the lateral malleolus.  Drawer 
testing of the ankle was negative but there did seem to be 
gross instability on stressing the joint.  Range of motion 
was to 15 degrees of dorsiflexion, with pain at 10 degrees, 
and to 25 degrees of plantar flexion, with pain at 20 
degrees.  Repetitive testing did not result in instability, 
incoordination, or fatigue.  The examiner stated that 
compared to the veteran's right ankle, which had full range 
of motion, his left ankle had mild limitation of motion.  The 
reference to "mild" limitation of motion clearly provides 
evidence against this claim.   

X-rays results of the left ankle were consistent with 
degenerative changes.

In March 2006, the veteran again underwent VA examination of 
his left ankle.  X- rays showed no interval change since the 
x-rays from June 2003.  The examiner indicated that he had 
reviewed the veteran's claims file.  In providing subjective 
descriptions of his left ankle disability, the veteran 
reported that his left ankle hurts constantly, is weak and 
stiff, has easy fatigability and lacks endurance, but that 
there was no swelling, heat, redness, instability, giving 
way, or locking.  The veteran did not report any flare-ups.  

The examiner stated that the veteran's ankle condition does 
not affect activities of daily living but that the veteran 
reported losing five or six days of work per year, from his 
job as a postal mail carrier.  

Range of motion was measured as 15 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  However, the examiner 
commented to the effect that the veteran did not apply 
maximum effort.  Such a finding only provides evidence 
against this claim.   

Subjectively, the veteran reported an increase in pain, 
weakness, fatigue, and lack of endurance, with repetitive 
movements but there was no effect on the range of motion.  
The examiner stated that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  While the veteran walked with a cane and favored 
his left lower extremity, there was no evidence of skin 
breakdown, callosities or unusual shoe wear pattern.  The 
examiner stated that neither ankylosis nor inflammatory 
arthritis was noted.  

The Board must find that, overall, this medical opinion 
provides evidence against this claim, clearly reveal that the 
criteria for a higher evaluation is not met.  

Also of record are VA treatment records.  However, while 
there are reports of left ankle pain, these records contain 
no additional evidence addressing rating criteria applicable 
to the veteran's left ankle disability.  

These examination reports provide strong evidence against a 
assigning a rating higher than 10 percent disabling for the 
veteran's left ankle disability.  Range of motion of his 
ankle was described by the June 2003 as mildly limited.  
Range of motion measurements obtained during the March 2006 
examination were not significantly different from those 
obtained in June 2003.  Both examiners considered the effect 
of pain on motion and the other factors outlined in 38 C.F.R.  
§ 4.40 and § 4.45.  

Even considering pain at 10 degrees of dorsiflexion and at 20 
degrees of plantar flexion, the veteran had approximately 
fifty percent of normal motion of his left ankle.  These 
findings and the comment by the June 2003 examiner of only 
mild limitation of motion of the left ankle, constitute 
strong evidence against a finding of more than moderate 
limitation of motion of the left ankle.  Additionally, 38 
C.F.R. § 4.40 requires that pain be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking motion.  The March 2006 examiner 
indicated that there was no objective evidence of pain on 
motion or of inflammatory arthritis.  This is more evidence 
against assigning a rating for marked limitation of motion of 
the veteran's left ankle.  

During the August 2007 hearing, the veteran reported that his 
ankle disability caused him difficulty in his occupation as a 
mail carrier; an occupation requiring a good deal of walking.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Although the veteran has argued that his left ankle 
disability causes him difficulty in his position as a mail 
carrier, the record provides evidence against a finding that 
his disability picture is exceptional or unusual.  
Significantly, the veteran reported during the March 2006 
examination that he missed 5 or 6 days of work per year due 
to this disability.  This does not constitute "marked" 
interference with employment.  Nor does the record provide 
any other evidence of an exceptional disability pattern such 
as hospitalization as the result of this disability.  It is 
important for the veteran to understand that a compensable 
evaluation, by definition, will cause the veteran some 
problems. 

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

Based on the above, the Board finds that a rating higher than 
10 percent disabling for the veteran's residuals of left 
ankle sprain with avulsion fracture, to include degenerative 
arthritis, is not warranted.  Therefore, his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Given that the Board lacks jurisdiction to consider the 
merits of the veteran's appeal with regard to claims for 
service connection for right shoulder, lumbar spine, and 
stomach conditions, a discussion at to whether VCAA notice 
and assistance duties were met regarding these claims is not 
warranted.  Only evidence as to procedural matters, not 
substantive evidence, is of import to these appeals.  In that 
sense, the law as mandated by statute, and not the 
substantive evidence, is dispositive as to these appeals.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  In short, whether or not VCAA notice 
and assistance duties were met makes no difference as to 
whether the Board has jurisdiction to decide the merits of 
these claims.  

Here, the VCAA duty to notify was satisfied with regard to 
all but effective dates and disability ratings by way of a 
letter sent to the veteran on October 25, 2002, with respect 
to his claim for service connection for a left ankle 
disability.  That letter fully addressed all four notice 
elements and was sent prior to the initial AOJ decisions of 
this claim.  The letter informed the veteran of what evidence 
was required to substantiate his claim for service connection 
and of his and VA's respective duties for obtaining evidence.  
That letter also asked the veteran to submit evidence and/or 
information, which would include that in his possession, to 
the AOJ.

The duty to notify the veteran as to assignment of disability 
ratings and effective dates was not satisfied prior to the 
initial decision by the AOJ on the claim for service 
connection for a left ankle disability.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or supplemental statement of the 
case (SSOC), is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial AOJ decision of his claim 
for service connection for a left ankle disability by way of 
a letter sent to the veteran on March 20, 2006 that fully 
addressed all four notice elements of 38 C.F.R. 
§ 3.159(b)(1).  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued on July 17, 2006, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide his appeal 
of the rating assigned for his left ankle disability as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records and VA 
treatment records have been obtained.  The veteran submitted 
private treatment records he contends are from Dr. "C."and 
was provided an opportunity to set forth his during the 
hearing before the undersigned Veterans Law Judge.  

On July 13, 2003 and March 14, 2006, the veteran was afforded 
appropriate examinations of his left ankle.  During the 
August 2007 hearing, the veteran's representative argued that 
the veteran's left ankle disability had increased in severity 
since the decision granting service connection and assigning 
the current rating.  The Board finds that the March 14, 2006 
examination is sufficiently contemporaneous to reflect any 
such changes and therefore VA has satisfied its duty in this 
regard.  There is nothing in the record to suggest that a 
third VA examination is required in this case.  The most 
recent examinations strongly suggest that a third examination 
would not provide a basis to grant this claim.
  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeals for entitlement to service connection for right 
shoulder, lumbar spine and stomach disabilities are 
dismissed.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of left ankle sprain with avulsion fracture, to 
include degenerative arthritis, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


